                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            No. 4:93-CR-40-2H
                            No. 4:18-CV-101-H


                                         )
TERVEUS HYPPOLITE,                       )
     Petitioner,                         )
                                         )                   ORDER
       v.
                                         )
UNITED STATES OF AMERICA,                )
     Respondent.                         )


      This matter is before the court on petitioner’s motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #44 and #50].                       The

government has a filed a motion to dismiss the § 2255 motion as

successive.      [DE #58].

      This     action     was     initiated   after    the     enactment     and

implementation of habeas corpus reforms contained in Title I of

the "Antiterrorism and Effective Death Penalty Act of 1996."

Title 28 U.S.C. § 2244(b)(3)(A) provides that before a second or

successive habeas corpus application may be filed in the district

court, the applicant must move the appropriate court of appeals

for   an    order   authorizing    the   district   court    to   consider   the

application.        28   U.S.C.   §   2244(b)(3)(A);   see    also   28   U.S.C.

§ 2255(h) (requiring successive motions to be certified by a panel

of the appropriate court of appeals as provided in 28 U.S.C.

§ 2244).



           Case 4:93-cr-00040-H Document 72 Filed 06/10/20 Page 1 of 2
     The petitioner has filed at least one prior § 2255 claim, [DE

#15 at 6, 7]; therefore, this court is without jurisdiction to

review the matter until authorized to do so by the United States

Court of Appeals for the Fourth Circuit.          Accordingly, the court

GRANTS the government’s motion to dismiss as successive, [DE #58].

Petitioner’s motion to vacate, [DE #44, #50], is DISMISSED WITHOUT

PREJUDICE to petitioner’s right to apply to the Fourth Circuit for

leave to file a successive § 2255 motion.           The related pending

motions, [DE #45 and DE #51], are DENIED as moot.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."           28

U.S.C. § 2253(c)(2).      A petitioner satisfies this standard by

demonstrating   that   reasonable       jurists   would   find   that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.   Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).      A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 10th day of June 2020.

                           ___________________________________
                           Malcolm J. Howard
                           Senior United States District Judge
At Greenville, NC
#35

                                    2

       Case 4:93-cr-00040-H Document 72 Filed 06/10/20 Page 2 of 2
